DETAILED ACTION
1.	This office action is in response to the amendment filed on 11/26/21. As directed by the amendment, claims 9, 13-16, and 19 have been amended, claims 1-8, 10, 12, and 18 have been canceled, and no claims have been added. Thus, claims 9, 11, 13-17, and 19 are pending in the application.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
4.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flaherty et al (2006/0149338) in view of Jung et al (Non-patent Literature, “Real-Time Interaction Between a Neuromorphic Electronic Circuit and the Spinal Cord”).
neural net, and other signal processing techniques in producing a processed signal.  The use of a “neural net” by a processor to generate a signal is considered to be an “electronic pattern generating circuit” with a “biomimetic design that mimics the simplified connectivity of neurons within the spinal cord of primitive vertebrates.”  [0066] additionally discloses that the processing unit may use many different types of adaptive processing and “pattern recognition methodologies”); and a sensor for detecting changes in the powered assistive device and the user wearing the power assistive device ([0124] discloses integral sensors in the ambulation system 10 that output data to the processing unit; [0119] discloses biological signals that are fed back to the processing unit), and providing the changes detected to the controller having the electronic pattern generating circuit with the biomimetic design which generates an autonomous signal for adjusting the signal pattern output of the system to match the sensed changes ([0120] discloses both biological data and data 
Flaherty does not disclose the structure of the control circuitry, or that the electronic pattern generating circuit is made from analog integrated components and discrete electronic components.
However, Jung teaches an electronic pattern generating circuit to be used for the control of stepping movements (Pg. 319, col. 2, ln. 3-22), wherein the pattern generating module is designed to mimic the behavior of spinal cord circuitry (Pg. 319, col. 2, ln. 46-51), wherein the pattern generating circuit is constructed from analog integrated components and discrete electronic components (Pg. 320, col. 2, Section C, discloses the electronic circuit as an analog very large scale integrated (aVLSI) electronic circuit comprising resistors and capacitors). Implementation of such circuitry in aVLSI provides the ability to greatly increase the complexity of the model at the individual neuron and network levels to help restore complex neuromotor function using neuroprosthetic technology (Pg. 324, col. 2, ln. 6-23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processing unit of Flaherty to utilize an electronic pattern generating circuit that mimics the simplified connectivity of neurons within the spinal cord of primitive vertebrates wherein the pattern generating circuit is made from analog integrated components and discrete electronic components as taught by Jung, as implementation of such processing circuitry provides the ability to greatly increase the complexity of the processing at the individual neuron and network levels to help restore complex neuromotor function using neuroprosthetic technology.
s 11, 13-17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clausen et al (2007/0050045) in view of Gramnas (2004/0044417), Flaherty et al (2006/0149338), and Jung et al (Non-patent Literature, “Real-Time Interaction Between a Neuromorphic Electronic Circuit and the Spinal Cord”).
	Regarding claim 11, Clausen discloses a powered device for assisting a user with walking (Fig. 3, lower limb member 102 assists a user with walking), comprising: a controller for controlling movement of the powered device having an electronic circuit with biomimetic design that generates an autonomous signal (Fig. 3, control circuitry 122; [0097] discloses that a control system 300 can be used so as to “mimic natural ankle movement” by the ankle device. The control system works “automatically” based upon input into the controller to control the ankle device. Thus, the electronic circuit of the CPU 305 has a “biomimetic design,” as it mimics natural motion); an actuated articulated false-foot configured to connect to and support an injured lower limb to form an actuated articulated false-foot prosthesis (Fig. 3, lower limb member 102 is an articulated “false-foot,” as it is not the real foot of the user. The lower limb member 102 would support the injured lower limb of the user (e.g. stump); see [0065]); an actuator for driving the articulated false-foot prosthesis (Fig. 3, actuator 116; see [0074]); and a sensor mounted on the articulated false-foot to sense movement of the articulating false-foot (Fig. 9, sensor module 302; [0098]).
	Clausen does not explicitly disclose that the actuated articulated false-foot surrounds footwear, a foot, or a prosthesis of an injured lower limb.  Clausen does, however, disclose an attachment portion 108 that may be configured to couple the prosthesis 100 to a stump of an amputee or to another prosthetic device ([0070]).

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the attachment portion of Clausen to be a socket that is configured to connect to, surround, and support a leg prosthesis as taught by Gramnas to allow the false-foot to be used by a user who has a prosthesis for the shank portion of their leg.
	The modified device of Clausen does not have the biomimetic design that mimics the connectivity of neurons within the spinal cord of primitive vertebrates which electronic pattern generating circuit as made from analog integrated components and discrete electronic components.
	However, Flaherty teaches a processing unit that takes sensed signals from the nervous system of a patient and uses a processing unit to produce a control signal for controlling powered devices based on the sensed signals (Fig. 2, sensor 200 detects multicellular signals which are then processed by processing unit 130 to generate signals for controlling devices 300; see [0035]. Flaherty additionally teaches that the processor can utilize various electronic, mathematic, and neural net processing techniques, wherein these techniques are “biomimetic designs” that are defined by the simplified connectivity of neurons within the spinal cord of primitive vertebrates”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the controller of the modified device of Clausen to incorporate sensed signals from the nervous system of the patient to generate control 
The modified device of Clausen does not disclose the structure of the control circuitry, or that the electronic pattern generating circuit is made from analog integrated components and discrete electronic components.
However, Jung teaches an electronic pattern generating circuit to be used for the control of stepping movements (Pg. 319, col. 2, ln. 3-22), wherein the pattern generating module is designed to mimic the behavior of spinal cord circuitry (Pg. 319, col. 2, ln. 46-51), wherein the pattern generating circuit is constructed from analog integrated components and discrete electronic components (Pg. 320, col. 2, Section C, discloses the electronic circuit as an analog very large scale integrated (aVLSI) electronic circuit comprising resistors and capacitors). Implementation of such circuitry in aVLSI provides the ability to greatly increase the complexity of the model at the individual neuron and network levels to help restore complex neuromotor function using neuroprosthetic technology (Pg. 324, col. 2, ln. 6-23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processing unit of Flaherty to utilize an electronic pattern generating circuit that mimics the simplified connectivity of neurons within the spinal cord of primitive vertebrates wherein the pattern generating circuit is made from analog integrated components and discrete electronic components as taught by Jung, as implementation of such processing circuitry provides the ability to greatly 
	Regarding claim 13, the modified device of Clausen has the sensor comprising associated on-body, in-body or articulated false-foot prosthesis mounted sensors to sense intent of user to move and environmental perturbation, and communicate such intent to the controller to determine desired movement of the device (Clausen, [0101] discloses sensors that detect the intent of the user to move; [0102] discloses environmental perturbations such as changes in terrain elevation).
Regarding claim 14, the modified device of Clausen has the controller automatically starting and stopping movement of the actuated articulated false-foot prosthesis (Clausen, [0104] discloses that the controller detects the gait of the user and adjusts the ankle device accordingly, thereby “starting and stopping” the ankle device automatically).
Regarding claim 15, the modified device of Clausen has the controller automatically moving the actuated articulated false-foot prosthesis at a self-selected walking speed of the user (Clausen, [0104] and [0110] disclose that the device automatically adjusts its actuation based upon the walking speed as determined by the user).
Regarding claim 16, the modified device of Clausen has the controller automatically responding to external environmental input to adjust the movement pattern of the actuated articulated false-foot prosthesis (Clausen, [0103] discloses the controller and sensors taking into account changes in the environment or surface terrain).

Regarding claim 19, the modified device of Clausen (as modified above in the rejection of claim 11) is a powered device for assisting a user with walking, comprising: a controller for controlling movement of the powered device (Clausen, Fig. 9, control system 300; [0097] discloses CPU 305 sending signals to control module 310 for controlling the power assistive device 100 of Fig. 3.  This control system would be modified by the processing unit of Flaherty to take into account biological signals of the nervous system of the patient; see [0035] of Flaherty), the controller having an electronic circuit with a biomimetic design that mimics the connectivity of neurons within the spinal cord of primitive vertebrates which electronic pattern generating circuit is made from analog integrated components and discrete electronic components and generates an autonomous signal (Pg. 320, col. 2, Section C, discloses the electronic circuit as an analog very large scale integrated (aVLSI) electronic circuit comprising resistors and capacitors), an actuated articulated false-foot configured to connect to, surround and support footwear, a foot or prosthesis of an injured lower limb within the articulated false-foot to form an actuated articulated false-foot prosthesis (Clausen, Fig. 3, lower limb member 102 is an articulated “false-foot,” as it is not the real foot of the user.  The lower limb member 102 would support the injured lower limb of the user (e.g. stump). Gramnas, Fig. 1, depicts a socket 6 of a false-foot that connects to, surrounds, and supports lower leg tube 5.  Such a socket would be employed on the false-foot of Clausen in the modified device); an actuator for driving the articulated false-foot .
Response to Arguments
6.	Applicant’s arguments filed 11/26/21 on Page 5 with respect to claim 9 and regarding Flaherty not making use of a controller using an external pattern generating circuit to generate an autonomous signal to initial movement have been considered, but are not persuasive. The applicant argues that the “neural net” of Flaherty that processes signals from the patient and generates signals to control the power assistive device cannot be equivalent to the recited electronic pattern generating circuit with a biomimetic design to generate an autonomous signal. However, the term “electronic pattern generating circuit” does not have a known definition in the art, and the applicant does not provide some type of specific definition for the term. Therefore, the term “electronic pattern generating circuit” is interpreted in a broad manner. The processing unit of Flaherty receives and processes signals, and transmits these processed signals to control a device (Flaherty, [0035]). These processed signals are “patterns” that are generated by an “electronic circuit” (i.e. the processing unit and associated neural net). The applicant additionally discloses that a “pattern generator electronic circuit” can 
7.	Applicant’s arguments filed 11/26/21 on Page 6 with respect to claim 9 and regarding there being no need or desire to generate or process signals using an electronic pattern generating circuit with a biomimetic design the mimics the simplified connectivity of neurons within the spinal cord of primitive vertebrates has been considered, but is not persuasive. First, the processor and associated “neural net” of Flaherty is considered an “electronic pattern generating circuit with a biomimetic design” as addressed in the previous response to argument section above. Second, one of ordinary skill in the art would be motivated to use the circuitry of Jung in the control systems of Flaherty, as Jung teaches that such circuitry design could be used in the development of “advanced neuroprostheses” (Jung, Page 319, col. 2, ln. 41-45). Flaherty is considered such an “advanced neuroprosthesis.”
8.	Applicant’s arguments filed 11/26/21 on Page 7 with respect to claim 11 and regarding Clausen not disclosing a controller with a pattern generator electronic circuit have been considered, but are not persuasive. Clausen does have an electronic circuit with biomimetic design (Clausen, Fig. 3, control circuitry 122; [0097] discloses that the control system 300 can be used to “mimic natural ankle movement.” Thus, Clausen does disclose an electronic circuit with biomimetic design. Additionally, it is the teaching of Flaherty that is also relied upon to teach a “pattern generating electronic circuit.”
9.	Applicant’s arguments filed 11/26/21 on Page 7 with respect to claim 11 and regarding Clausen not disclosing an articulated false-foot configured to connect to a foot 
10.	Applicant’s arguments filed 11/26/21 on Page 7 with respect to claim 11 and regarding not looking to the non-powered piston and cylinder arrangement of Gramnas for any purpose have been considered, but are not persuasive. Gramnas is only being used for its teaching on how to connect a foot prosthesis to another leg prosthesis. Clausen already discloses connecting the lower limb member to another prosthesis (Clausen, [0070]), but is silent as to the connection mechanism for doing so. Thus, one of ordinary skill in the art would look to the socket connection teaching of Gramnas to provide such a connection in the device of Clausen.
11.	Applicant’s arguments filed 11/26/21 on Pages 7-8 with respect to claim 11 and there being no reason to add the neural control of Flaherty to the device of Clausen has been considered, but is not persuasive. While the neural control of Flaherty may be more invasive than the sensor modules of Clausen, use of neural control would give the user of the device more control that aligns with the intended movement of the user.
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785